      Case 4:20-cv-03596 Document 6 Filed on 01/22/21 in TXSD Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

KENNETH WAYNE DRIVER,                          §
                                               §
             Plaintiff,                        §
                                               §
v.                                             §        CIVIL ACTION NO. H-20-3596
                                               §
HOUSTON POLICE DEPT., ET AL.,                  §
                                               §
             Defendants.                       §

                           MEMORANDUM OPINION AND ORDER

      Harris County pretrial detainee Kenneth Wayne Driver, SPN #01599424, proceeding

pro se and in forma pauperis, filed this section 1983 lawsuit against the Houston Police

Department and the Harris County District Attorney’s Office. He alleges he has been

wrongfully indicted and detained on false felony charges and is entitled to monetary

compensation.

      Having screened the lawsuit as required by 28 U.S.C. § 1915, the Court DISMISSES

the lawsuit for the reasons explained below.

                                Background and Claims

      Plaintiff is a Harris County pretrial detainee awaiting trial on felony charges for the

murder of a two-month-old infant. State v. Driver, Cause No. 1592229 in the 339th District

Court of Harris County, Texas. He complains in this lawsuit that he is not guilty of the

offense and is being held on false charges. He names as defendants the Houston Police
      Case 4:20-cv-03596 Document 6 Filed on 01/22/21 in TXSD Page 2 of 4




Department and the Harris County District Attorney’s Office. He seeks $20,000.00 in

monetary compensation.

                                           Analysis

       Standard of Review

       A district court shall dismiss a case brought in forma pauperis at any time if the court

determines that the action is frivolous or malicious, fails to state a claim on which relief may

be granted, or seeks monetary relief against a defendant who is immune from such relief. 28

U.S.C. § 1915(e)(2).

       A claim is frivolous if it has no arguable basis in law or fact. Neitzke v. Williams, 490

U.S. 319 (1989). A claim has no arguable basis in law if it is based on an indisputably

meritless legal theory, “such as if the complaint alleges the violation of a legal interest which

clearly does not exist.” Davis v. Scott, 157 F.3d 1003, 1005 (5th Cir. 1998). A claim has no

arguable basis in fact if “after providing the plaintiff the opportunity to present additional

facts when necessary, the facts alleged are clearly baseless.” Talib v. Gilley, 138 F.3d 211,

213 (5th Cir. 1998).

       Harris County District Attorney’s Office

       Plaintiff claims that an unnamed Harris County assistant district attorney filed a false

felony complaint for murder against him. The Court construes this as a section 1983 claim

against the assistant district attorney in his or her individual capacity. However, the claim

must be dismissed with prejudice. Plaintiff’s claim against the assistant district attorney is

barred by absolute prosecutorial immunity. See Boyd v. Biggers, 31 F.3d 279, 285 (5th Cir.

                                               2
      Case 4:20-cv-03596 Document 6 Filed on 01/22/21 in TXSD Page 3 of 4




1994). Thus, plaintiff’s claim against the assistant district attorney must be dismissed as

barred by immunity. See Green v. Texas Government, 704 F. App’x 386, 387 (5th Cir.

2017).

         Houston Police Department

         Plaintiff further claims that the Houston Police Department is unlawfully holding him

on false criminal charges. The Houston Police Department, as a department within the City

of Houston, lacks any legal existence, and hence, cannot sue or be sued. See Johnson v.

Hurtt, 893 F. Supp.2d 817 (S.D. Tex. July 25, 2012). Regardless, Plaintiff’s claim

challenging the legality of his pretrial detention is not cognizable under 42 U.S.C. § 1983,

as it is presently barred by Heck v. Humphrey, 512 U.S. 477 (1994).

         Plaintiff’s claim challenges the validity of his current pretrial detention. It is well

settled under Heck that when a criminal defendant brings a section 1983 case challenging his

prosecution and detention, the district court must first consider whether a judgment in favor

of the defendant would necessarily imply the invalidity of the underlying criminal

proceedings and detention. 512 U.S. at 487. If so, the claim is barred unless the defendant

proves that the underlying prosecution and conviction “has been reversed on direct appeal,

expunged by executive order, declared invalid by a state tribunal authorized to make such

a determination, or called into question by a federal court's issuance of a writ of habeas

corpus.” Id. at 486–87 (holding that a claim for monetary damages which essentially




                                                3
      Case 4:20-cv-03596 Document 6 Filed on 01/22/21 in TXSD Page 4 of 4




challenges the validity of a plaintiff’s existing incarceration is not cognizable under 42

U.S.C. § 1983).

      Because plaintiff’s pending criminal prosecution and detention have not been

terminated in his favor, his claims for monetary damages are currently barred by Heck.

Plaintiff’s claim is DISMISSED WITH PREJUDICE to being asserted again until the Heck

conditions are met. See Johnson v. McElveen, 101 F.3d 423, 424 (5th Cir. 1996).

                                       Conclusion

      Plaintiff’s claim against the Harris County District Attorney’s Office is DISMISSED

WITH PREJUDICE as barred by prosecutorial immunity. Plaintiff’s claim against the

Houston Police Department is DISMISSED WITH PREJUDICE to being asserted again until

the Heck conditions are met. Any and all pending motions are DENIED AS MOOT.


      Signed at Houston, Texas, on January 22, 2021.




                                                      Gray H. Miller
                                             Senior United States District Judge




                                            4
